Citation Nr: 0507728	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-15 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to November 
1946.  

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which Houston, Texas, which denied service connection for a 
bilateral hearing loss and tinnitus.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claims in February 2004 for additional development.  The 
development ordered has been completed and the claims have 
been returned for further appellate consideration.  Stegall 
v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The claims folder includes current diagnosis of bilateral 
hearing loss and tinnitus.  

2.  The veteran served during the last months of World War II 
and his duties included operating light artillery.  

4.  VA physicians have attributed the veteran's hearing loss 
and tinnitus to noise exposure in service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2004).  

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent the claim, 
and expanded VA's duty to notify the claimant and their 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and inform them whether 
they or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

As the decision below grants the benefits sought, the Board 
finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  In general, to establish 
service connection for a claimed disability, the facts as 
shown by evidence must demonstrate that a particular disease 
or injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304 (2004).  

Factual Background.  The veteran's Enlisted Record and Report 
of Separation reveals his occupational specialty was gun 
crewman light artillery and he was awarded an Asiatic-Pacific 
Campaign Ribbon.  

On service entrance examination in March 1945 his ears were 
normal and his hearing was measured as being 15/15 in both 
ears.  At service separation examination in October 1946 
again his ears were normal and his hearing was measured as 
15/15 in both ears.  

In May 2000 the veteran reported to a VA physician he had a 
history of hearing loss in the left year for the last five 
years.  It occurred approximately at the same time he had 
Bell's palsy.  It had continued for a period of one year with 
fluctuations to some degree, but now it remained severe.  His 
Bell's palsy had resolved.  He also complained of left sided 
tinnitus.  He was exposed to loud noises during his service.  
He served in the infantry and operated several large guns and 
other firearms.  He remembered having problems with ringing 
in his ears beginning at that time.  The audiogram revealed 
moderate sensorineural hearing loss from 250 Hertz and then 
moderate to severe sensorineural hearing loss above 3000 
Hertz in the right ear.  On the left there was mild 
sensorineural hearing loss at 250 Hertz and then it quickly 
dropped to a very severe primary sensorineural hearing loss 
from 500 Hertz.  

The VA physician stated the hearing loss in the left ear, as 
measured in the audiogram, in conjunction with a history of 
severe hearing loss and facial paralysis in the left ear, 
only five years ago made it difficult to assess the exact 
relationship of the hearing loss to service.  However, in his 
opinion it was as likely as not that when the veteran left 
the military with the same degree of sensorineural hearing 
loss in the left, which existed also in the right, and 
therefore, it may be assumed there is some relationship of 
the tinnitus to service in the armed forces.  It is also 
possible that the sensorineural hearing loss on the right may 
be secondary to his loud noise exposure in the military.  

On the VA audiological evaluation in May 2000, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
35
55
LEFT
70
80
85
85
80

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 0 in the left ear.  The VA 
audiologist gave her opinion that the veteran's tinnitus was 
unrelated to service, as the veteran had given a history of 
hearing difficulty starting four years previously during an 
episode of Bell's palsy.  

In September 2002 a second VA audiology evaluation again 
attributed the veteran's tinnitus, not to noise exposure in 
service, but to his episode of 
Bell's palsy.  Results of an audiogram, again demonstrated 
mild to moderate to severe hearing loss in the right ear and 
moderately severe to profound sensorineural hearing loss in 
the left ear.  

In March 2003 the RO received the veteran's records of 
treatment from his private ear, nose and throat physician.  
They included audiograms consistent with hearing loss as 
reported above.  August 1998 records noted the veteran two 
weeks previously suddenly had hearing loss in his left ear.  
For several year he had noted tinnitus in his left ear.  
August 1995 records noted tinnitus greater on the left than 
the right since 1995.  It was intermittent.  The veteran had 
Bell's palsy on the left side, that lasted two weeks.  The 
veteran has served in the artillery in World War II.  

A VA examination was conducted in February 2004.  The veteran 
told the VA examiner he served for two years in the military 
from 1945 to 1946.  He had been sent overseas and been 
exposed to loud noise from large artillery explosions near 
him.  There had been no hearing protection at that time.  
Since leaving service he had a gradual left-sided hearing 
loss.  He reported having tinnitus and clicking sounds which 
now resolved.  The VA physician diagnosed left-sided 
sensorineural hearing loss with associated tinnitus.  In the 
VA physician's opinion it was at least as likely as not the 
hearing loss was attributable to the loud noise exposure 
during service.  

The claims folder was reviewed by a VA audiologist.  She gave 
her opinion that the veteran's hearing difficulty and 
tinnitus began sometime after 1990, 44 years after he left 
the military and after working in several potentially noise 
environments.  In her opinion it was not at least as likely 
as not that the veteran hearing loss and tinnitus were 
related to noise exposure in service.  

Analysis.  The evidence demonstrates the veteran has 
bilateral hearing loss by VA standards.  38 C.F.R. § 3.385 
(2004).  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).   The question is 
whether the veteran's current hearing loss and tinnitus are 
related to service.  

The veteran contends he was exposed to loud noise in service.  
His statements are consistent with his personnel records 
which indicate his occupational specialty included operating 
artillery.  The dates and location of his service indicate he 
served during the final months of War World II in the Pacific 
and Asia theatre.  The Board has concluded his statements are 
consistent with his service.  In addition, he reported first 
having ringing in his ears in service.  

The VA physicians and VA audiologist have disagreed as to the 
etiology of the veteran's hearing loss.  The VA audiologist 
have concluded it began in the 1990's after the veteran 
suffered a stroke and had an episode of Bell's palsy.  The VA 
physicians have attributed it to noise exposure in service.  

The Board has rejected the opinion of the VA audiologist for 
the following reasons.  The private medical records during 
the 1990's noted only the onset of left sided hearing loss, 
there is no mention of hearing loss on the right side.  As 
the VA physician stated in May 2000 the episodes of paralysis 
make any determination of the etiology of the veteran's 
hearing loss difficult.  Nevertheless, the audiological 
findings of profound hearing loss on the left and hearing 
loss of lesser severity on the right suggested to him that 
the veteran had hearing loss in both ears prior to the 
episode of Bell's palsy.  In his opinion the veteran had 
hearing loss related to service, which only increased in 
severity on the left after the Bell's palsy.  His opinion is 
consistent with the contemporaneous history in the private 
medical records dated in the 1990's.  The VA audiologist also 
seemed to place great weight on the veteran's statements that 
he first noticed hearing loss in the 1990's.  Clearly, the 
left ear hearing loss would have been noticeable to the 
veteran as he became profoundly hearing impaired in his left 
ear.  The high frequency hearing loss in the right ear could 
have existed for years and simply not been as noticeable to 
the veteran as the complete loss of hearing comprehension in 
his left ear.  

Based on the nature of the veteran's service which supports 
his assertions of exposure to loud noise in service, his 
report of experiencing ringing in his ears after loud 
artillery blasts, and the opinion of the VA physicians, the 
Board has concluded the evidence supports the grant of 
service connection for bilateral hearing loss and tinnitus.  




ORDER

Service connection for bilateral hearing loss is granted 

Service connection for tinnitus is granted.  




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


